[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
The defendant has filed this Motion to Strike the Second Count of the plaintiffs Amended Complaint dated March 11, 2002. The defendant claims the plaintiff has failed to allege facts to set forth a cause of action for intentional infliction of emotional distress.
This Count alleges the defendant Collect America purchased an account from the defendant MBNA which related to a credit card debt which listed the plaintiff as the primary card holder. The plaintiff denies that he ever applied for, received or used the credit card. The plaintiff further alleges the defendant has commenced the debt collection by sending notice of the debt to the plaintiff, and that they have improperly called him on the telephone. As a result of these acts the plaintiff claims his credit reputation has been damaged, and that he also suffered embarrassment, harassment, humiliation, loss of self worth, emotional anguish and distress.
The objection to the motion filed by the plaintiff argues that the Second Count clearly and sufficiently alleges a cause of action for intentional infliction of emotional distress. The plaintiff relies upon the case of Payton v. Ellis, 200 Conn. 243, 253 which states "Liability for intentional infliction of emotional distress requires conduct exceeding all bounds usually tolerated by decent society, of a nature which is especially calculated to cause and does cause, mental distress of a very serious kind. . . . Thus, it is the intent to cause injury that is the gravamen of the tort. . . ." DeLaurentis v. New Haven,220 Conn. 225, 266-67, 597 A.2d 807 (1991).
The allegations of the Second Count do not allege the conduct of Collect America was "extreme and dangerous." The plaintiff has failed to allege the necessary allegations for an action for intentional infliction of emotional distress. CT Page 14179
For the foregoing reasons the Motion to Strike is granted.
___________________ Howard F. Zoarski Judge Trial Referee CT Page 14180